Title: From George Washington to Francisco Rendón, 13 July 1781
From: Washington, George
To: Rendón, Francisco


                  sir
                     
                     Head Quarters near Dobbs Ferry 13th July 1781
                  
                  I do myself the Honor to acknowlege the Receipt of your Agreable Favor of the 14th ulto—with the Invoice inclosed—I have also the Pleasure to inform you per this Conveyance, that the Articles mentioned in the Invoice, & which you have been so kind as to present to Mrs Washington & me, are safely arrived.
                  Be assured Sir!  I receive with particular Satisfaction this mark of your Attention & Politeness—and that it claims my most sincere Thanks.
                  I have not yet been honored with the particulars of the Subjection of Pensacola to the Arms of his Catholic Majesty—nor with the Terms of its Capitulation: as soon as these should be within your Power, I am perswaded you will be pleased to give me a Copy.  I am &a
                  
                     G.W.
                  
               